Case: 14-41314      Document: 00513079992         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-41314                            June 16, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE MIGUEL ANDRADE-ROCHA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-763-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Miguel Andrade-Rocha
raises an argument that he concedes is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge
of drug type and quantity is not an element of a 21 U.S.C. § 841 offense. The
unopposed motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.